DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed 2/24/2022 is acknowledged. Claims 1-2 and 6 are amended. Currently claims 1-6 are pending in the application with claim 6 being withdrawn from consideration.
Previous prior art rejection is modified to address the above amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites the limitation "the second substrate" in line 27.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear what “the second substrate” is being referred to.
Claims 2-5 are rejected on the same ground as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (WO 2015/092433) in view of Zheng et al. (“PbI2-Based Dipping-Controlled Material Conversion for Compact Layer Free Perovskite Solar Cell”, Cite AX of Other References in IDS 9/4/2020).
Regarding claim 1, Reid et al. discloses a photoelectric conversion device (see figs. 5, 10-11, 15-16, 18, also see figs. 9a-h) comprising: 
a substrate (101); 
a first photoelectric conversion element (102/133a/104, see figs. 5, 9h, 10-11, 15-16 and 18) including
a first substrate electrode (102 of 133a) arranged on the substrate (101), 
a first active layer (133a) arranged on the first substrate electrode (102), and 
a first counter electrode (104 of 133a) arranged on the first active layer (133a);
a second photoelectric conversion element (102/133b/104) including
a second substrate electrode (102 of 133b) arranged on the substrate (101) and physically separated from the first substrate electrode (102 of 133a) by separation channel (140), 
a second active layer (133b) arranged on the second substrate electrode (102 of 133b), and 
a second counter electrode (104 of 133b) arranged on the second active layer (133b); and 
a connection (135) including a groove (or interconnection channel 147) and a conductive portion (or the conductive material filling the interconnection channel, see page 12, lines 3-9), the groove (147) penetrating through the second active layer (133b) from a surface of the second active layer (133b) to expose a surface of the second substrate electrode (102 of 133b) from the second active layer (133b), the conductive portion including a part of the first counter electrode (104) filled in the groove (147), and the connection (135) electrically connecting the first counter electrode (104 of 133a) and the second substrate electrode (102 of 133b) via the conductive portion, or the conductive portion is electrically connected to the second substrate electrode through the active layer (see figs. 5, 9h, 10-11, 15-16, 18, also see figs. 6-8).
Reid et al. discloses the photoactive layer (103) comprising a photoactive perovskite (see page 8, line 3).
Reid et al. does not explicitly discloses the second active layer is represented by a composition formula ABX as claimed, wherein the second active layer has a first and a second compound layer, the first compound layer containing a first compound satisfying 0.95 ≤ , and 2.95 ≤, the second compound layer being arranged between the first compound layer and the second substrate electrode, and the second compound layer containing a second compound satisfying 0 <  < 0.95 and 2 <  < 2.95 (claim 1) or  0.2 <  < 0.4 and 2.2 <  < 2.4 (claim 2).
Zheng et al. discloses the perovskite layer of CH3NH3PbI3 is formed by a two-step sequential deposition comprising depositing a layer of compound CH3NH3I (or MAI) and a layer of compound PbI2 (see abstract, introduction, and experimental section), which is similar to Applicant’s disclosed method to obtain a partially reacted perovskite (see [0055] of Applicant’s disclosure), wherein the reaction of PbI2 with MAI in the film was immediately stopped by drying the film quickly with air flow and there  is a remnant of unreactive compound layer of PbI2 between an electrode and the first compound layer (see abstract, introduction, and results and discussion, fig. 5). As the reaction of PbI2 with MAI is stopped immediately, the second active layer, e.g. the perovskite, will have the second compound of partially reacted perovskite that is close to the completely reacted perovskite of CH3NH3PbI3 in the region between the completely reacted perovskite CH3NH3PbI3 and the unreacted PbI2. CH3NH3PbI3 is a perovskite having a composition formula ABX where A is a monovalent cation CH3NH3, B is a bivalent cation Pb, and X is a monovalent halogen ion I. The compound of partially reacted perovskite that is close to the completely reacted perovskite satisfying 0 <  < 0.95 and 2 <  < 2.95 or  0.2 <  < 0.4 and 2.2 <  < 2.4 .
It would have been obvious to one skilled in the art at the time of the invention was made to modify the device of Reid et al. by using two step sequential deposition method to form the perovskite layer of CH3NH3PbI3 to obtain the remnant layer of PbI2 as taught by Zheng et al. such that the second active layer is represented by a composition formula ABX , e.g. perovskite, as claimed, wherein the second active layer has a first compound layer containing a first compound of CH3NH3PbI3 satisfying 0.95 ≤ , and 2.95 ≤, because Reid et al. explicitly suggests using perovskite and Zheng et al. teaches such perovskite would have the remnant/unreacted PbI2 providing passivation effect to improve the power conversion efficiency (PCE) of the device (see Introduction). Furthermore, it would have been obvious to one skilled in the art at the time the invention was made to have recognized that the second active layer formed by the method taught by Zheng et al., which is the same method to achieve the partially reacted perovskite as disclosed by Applicant, will have a second compound of partially reacted perovskite that is close to completely reacted perovskite and satisfying  0 <  < 0.95 and 2 <  < 2.95 as claimed in claim 1 or  0.2 <  < 0.4 and 2.2 <  < 2.4 as claimed in claim 2, because Zheng et al. teaches in such method the reaction of PbI2 with MAI is stopped immediately by drying. 
 
Regarding claim 4, modified Reid et al. discloses a device as in claim 1 above, wherein Reid et al. discloses the second substrate electrode (102) contains at least one conductive metal oxide of tin oxide or fluorine-doped tin oxide (see paragraph bridging pages 7 and 8).
Regarding claim 5, modified Reid et al. discloses a device as in claim 1 above, wherein Reid et al. each photoelectric conversion element includes an intermediate layer (106, fig. 2) arranged between the active layer (107/109, fig. 2) and the substrate electrode (102, fig. 2).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Reid et al. (WO 2015/092433) as applied to claim 1 above, and further in view of Irwin et al. (US 2015/0144195).
Regarding claim 3, modified Reid et al. discloses a device as in claim 1 above, wherein Reid et al. discloses using glass for the substrate (101, see page 9, line 1).
Modified Reid et al. does not disclose the substrate contains at least one organic material selected from the group consisting of polyethylene, polyethylene terephthalate, polyethylene naphthalate, polyimide, polyamide, polyamide-imide, and a liquid crystal polymer. 
Irwin et al. discloses using organic material such as polyethylene, PET (or polyethylene terephthalate), Kapton (or polyimide) are among other materials equivalent to glass to provide rigid or flexible substrate (see [0108], [0110], [0113], [0165]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the device of modified Reid et al. by using polyethylene, polyethylene terephthalate (or PET) or polyimide for the substrate as taught by Irwin et al. in place of glass as it is merely the selection of functional equivalent substrate materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that cited references do not disclose the partially reacted perovskite compound as claimed. However, Zheng et al. discloses the same process of obtaining the claimed partially reacted compound, and reaction of PbI2 with MAI is immediately stopped by drying process (see “Improvement of Photovoltaic Performance by Repeated Dipping-Drying Method” in page 18160). The partially reacted perovskite compound near completion would have the characteristics of   0 <  < 0.95 and 2 <  < 2.95 as claimed in claim 1 or  0.2 <  < 0.4 and 2.2 <  < 2.4. Therefore, when the reaction of PbI2 with MAI is immediately stopped by drying process, there will be a partially reacted compound that is near completion and satisfying 0 <  < 0.95 and 2 <  < 2.95 as claimed in claim 1 or  0.2 <  < 0.4 and 2.2 <  < 2.4 as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726


/THANH TRUC TRINH/Primary Examiner, Art Unit 1726